DETAILED ACTION
This action is responsive to the application filed 8/14/18.
Claims 26-45 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the activation lumen".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haugaard et al. (WO 2002032334, “Haugaard”) in view of Ingle et al. (US 6216704, “Ingle”).
Regarding claim 26, Haugaard teaches a method for treating a lung (Abstract), comprising: delivering energy from an energy delivery element to tissue contacting the energy delivery element to damage the contacted tissue (Pg. 20 lines 18-20, ‘The inventive devices include tissue contacting electrodes configured to be placed within the airway. These devices can be used for delivering radio frequency in either a monopolar or a bipolar manner or for delivering other energy to the tissue’; pg. 17, lines 5-10, ‘The decreased thickness of the mucosa or submucosa may be achieved by application of energy which either reduces the number of cells in the mucosa or submucosal layer or which prevents replication of the cells in the mucosa or submucosal layer.’), wherein the contacted tissue defines an airway (Pg. 20, lines, 18-19, ‘The inventive devices include tissue contacting electrodes configured to be placed within the airway.’), and flowing a 
Haugaard fails to teach that the cooling step occurs simultaneously with the energy delivery step. 
    Ingle teaches a method for shrinking collagenous tissues (Abstract), which includes positioning an intraluminal device at a treatment location (Fig. 17b); delivering energy from an electrode of the intraluminal device to tissue disposed radially outward of the treatment location (Fig. 17b); wherein the delivering energy occurs while flowing a cooling source into the airway to absorb heat from the contacted tissue (Col. 2, lines 62-67, ‘The energy will preferably be applied through a large, cooled electrode having a substantially flat electrode surface. Such a cooled plate electrode is capable of directing electrical energy through an intermediate tissue and into fascia, while the cooled electrode surface prevents injury to the intermediate tissue’; Col. 18, lines 54-58, ‘Preferably, cooled fluid recirculating through balloon 56 will cool electrode 14, so that cooled electrodes 12, 14 will selectively heat the endopelvic fascia EF without damaging the delicate vaginal wall VW or the bladder wall’; col. 3, lines 21 -25). 
17.    In view of Ingle, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Haugaard by circulating cooling fluid through the balloon of fig. 10 while energy is delivered to the treatment location, as 
Further, it would have been obvious to one of ordinary skill in the art to modify Haugaard to include all the necessary structure for achieving this circulation including an inflow lumen and an outflow lumen (See Ingle, fig. 16b, in-flow lumen 176 and outflow lumen 178).
Regarding claim 27, Haugaard, as modified, further teaches wherein the contacted tissue includes epithelium (Fig. 10, epithelial tissue is innately the outermost layer of the lung tissue).
Regarding claim 28, Haugaard, as modified, further teaches wherein the contacted tissue includes mucosal tissue (Fig. 10, the epithelial outer layer of the lung is innately part of the respiratory mucosa; pg. 16, lines 21-22, ‘The mucosal layer includes the epithelium, its basement membrane, and the lamina propria, a subepithelial collagen layer.’).
Regarding claim 29, Haugaard, as modified, further teaches wherein the energy delivery element is an electrode (Fig. 10, electrodes 154; pg. 38, lines 18-28, ‘the electrodes may also be resistance heating elements, RF electrodes, or another suitable element for conducting energy transfer with the airway’).
Regarding claim 30, Haugaard, as modified, further teaches wherein the energy delivery element is disposed on an expandable member (Fig. 10, electrodes 154 on balloon 150).
Regarding claim 31, Haugaard, as modified, further teaches wherein the expandable member is a balloon (Fig. 10, balloon 150).
Regarding claim 32, Haugaard, as modified, further teaches wherein flowing a cooling source into the airway includes flowing a cooling liquid into the balloon (Haugaard has previously been modified in view of Ingle to circulate cooling fluid through the balloon in order to protect non-target tissues from damage; see Ingle, col. 18, lines 54-58, ‘Preferably, cooled fluid recirculating through balloon 56 will cool electrode 14, so that cooled electrodes 12, 14 will selectively heat the endopelvic fascia EF without damaging the delicate vaginal wall VW or the bladder wall’).
Regarding claim 33, Haugaard, as modified, further teaches wherein the balloon extends distally from a shaft (Fig. 10, balloon 150 extending distally from elongated member 102), and the cooling source is a fluid (Haugaard has previously been modified in view of Ingle to circulate cooling fluid through the balloon in order to protect non-target tissues from damage; see Ingle, col. 18, lines 54-58, ‘Preferably, cooled fluid recirculating through balloon 56 will cool electrode 14), wherein the shaft includes an inflow lumen configured to deliver the fluid to the balloon, and an outflow lumen separate from the inflow lumen, the outflow lumen being configured to convey the fluid from the balloon (Haugaard has been previously modified in view of Ingle to include all the necessary structure for achieving circulation of cooling fluid through the balloon including an inflow and outflow lumen; see Ingle, fig. 16b. in-flow lumen 176 and outflow lumen 178).
Regarding claim 34, Haugaard, as modified, further teaches wherein the shaft further includes an energizing member that extends from an RF source (Pg. 44, lines 14-20, ‘In the case of delivering RF energy […]’) through the activation lumen to the 
Regarding claim 35, Haugaard, as modified, further teaches wherein delivering energy damages nerve tissue (Pg. 18, II. 22-26, ‘Thus, by damaging or eliminating nerve tissue in the airways the resting tone of the smooth muscle is reduced,
25 and the airway diameter is increased.’).
Regarding claim 36, Haugaard, as modified, further teaches wherein the nerve tissue is disposed radially outward of the contacted tissue (Fig. 1, nerve fibers 20 are located radially outward from surface epithelium tissue 10).
Regarding claim 37, Haugaard, as modified, further teaches wherein an entirety of the energy delivery element remains within the airway during energy delivery (Fig. 10, electrodes 154 must remain in contact with airway wall 10 during energy delivery and thus within the airway).
Regarding claim 38, Haugaard, as modified, further teaches wherein the cooling source remains within an expandable member while absorbing heat (Haugaard has previously been modified by Ingle to circulate cooling fluid through the balloon of fig. 10 to cool the electrodes in closed-loop manner; see Ingle col. 18, lines 54-58, Ingle, since the fluid is recirculated through the balloon it remains in the balloon while cooling and does not directly contact the tissue).
Regarding claim 39, Haugaard, as modified, further teaches wherein the method includes delivering energy to the contacted tissue in one or more circumferential bands (Pg. 38, lines 26-28, ‘Also, a single electrode may continuously surround a 
Regarding claim 40, Haugaard, as modified, further teaches wherein the energy delivered reduces airway responsiveness (Pg. 18, lines 22-26, ‘A further process for increasing the airway diameter is by denervation. A resting tone of smooth muscle is nerve regulated by release of catecholamines. Thus, by damaging or eliminating nerve tissue in the airways the resting tone of the smooth muscle is reduced, 25 and the airway diameter is increased.’).
Regarding claim 41, Haugaard, as modified, further teaches wherein the energy delivery element is helically shaped (Fig. 5J and pg. 28, lines 26-28, ‘In this example, the energy transferring element uses conductive heating and comprises a resistance heating element 132 coiled around the leg 106’).
Regarding claim 42, Haugaard, as modified, teaches a method for treating a lung (Abstract), comprising: actively heating a portion of tissue defining an airway (Pg. 20 lines 18-20, ‘The inventive devices include tissue contacting electrodes configured to be placed within the airway. These devices can be used for delivering radio frequency in either a monopolar or a bipolar manner or for delivering other energy to the tissue’; pg. 17, lines 5-10, ‘The decreased thickness of the mucosa or submucosa may be achieved by application of energy which either reduces the number of cells in the mucosa or submucosal layer or which prevents replication of the cells in the mucosa or submucosal layer.’), while actively cooling the portion of tissue (Pg. 53, lines 3-6, ‘One benefit of reducing or stabilizing the temperature of the lung may be to prevent excessive destruction of the tissue’; Haugaard has previously been modified in view of 
Regarding claim 43, Haugaard, as modified, further teaches wherein actively heating the portion of tissue also (Pg. 14, lines 7-10, ‘There are several approaches to reducing this resistance, including but not limited to reducing the ability of the airway to contract, increasing the airway diameter, reducing the inflammation of airway tissues, and/or reducing the amount of mucus plugging of the airway’; ‘and/or’ implies that the different approaches are not mutually exclusive and can be used together) damages nerve tissue disposed radially outward of the portion of tissue (Pg. 18, lines 22-26; ‘Thus, by damaging or eliminating nerve tissue in the airways the resting tone of the smooth muscle is reduced, and the airway diameter is increased’).
Regarding claim 44, Haugaard, as modified, further teaches a method for treating a lung (Abstract), comprising: delivering radiofrequency energy to damage surface tissue surrounding an airway (Pg. 20 lines 18-20, ‘The inventive devices include tissue contacting electrodes configured to be placed within the airway. These devices can be used for delivering radio frequency in either a monopolar or a bipolar manner or for delivering other energy to the tissue’; pg. 17, lines 5-10, ‘The decreased thickness of the mucosa or submucosa may be achieved by application of energy which either reduces the number of cells in the mucosa or submucosal layer or which prevents replication of the cells in the mucosa or submucosal layer.’); and flowing a cooling source into the airway, simultaneous with the delivering step, to remove heat from the surface tissue (Pg. 52, I. 25 - pg. 53, I. 6, ‘The invention may also include the additional step of reducing or stabilizing the temperature of lung tissue near to a treatment site. This may 
Regarding claim 45, Haugaard, as modified, further teaches wherein delivering radiofrequency energy also (Pg. 14, lines 7-10, ‘There are several approaches to reducing this resistance, including but not limited to reducing the ability of the airway to contract, increasing the airway diameter, reducing the inflammation of airway tissues, and/or reducing the amount of mucus plugging of the airway’; ‘and/or’ implies that the different approaches are not mutually exclusive and can be used together) damages nerve tissue disposed radially outward of the surface tissue (Pg. 18, lines 22-26; ‘Thus, by damaging or eliminating nerve tissue in the airways the resting tone of the smooth muscle is reduced, and the airway diameter is increased’).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794